     Case 2:20-cv-07958-PA-E Document 28 Filed 03/01/21 Page 1 of 1 Page ID #:121

                                                                                  JS-6
 1

 2

 3

 4
                                 UNITED STATES DISTRICT COURT
 5                              CENTRAL DISTRICT OF CALIFORNIA
 6

 7   MANUEL GUTIERREZ,                          ) Case No. 2:20-cv-07958-PA (Ex)
                   Plaintiff,                   )
 8
                                                ) ORDER RE STIPULATION TO
 9         v.                                   )DISMISS ACTION WITH
10   CITY OF COVINA, VANESSA                    )PREJUDICE
     PINEDA; and DOES 1 through 10,             )
11   inclusive,                                 )
12                                              )
     Defendants.
                                                )
13
                                                )
14                                              )
15

16         Pursuant to the Stipulation by and between the parties, through their respective
17   attorneys of record, IT IS HEREBY ORDERED that the above captioned action be and
18   hereby is dismissed, with prejudice, with all parties to bear their own costs and attorneys’
19   fees, pursuant to Federal Rules of Civil Procedure, Rule 41 (a)(1)(A)(ii).
20

21
     IT IS SO ORDERED

22   Dated: March 01, 2021
23                                                 ____________________________
                                                   HONORABLE PERCY ANDERSON,
24
                                                   UNITED STATES DISTRICT JUDGE
25

26

27

28


           ORDER RE STIPULATION TO DISMISS ACTION WITH PREJUDICE 1
